                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

 AMO DEVELOPMENT, LLC, AMO
 MANUFACTURING USA, LLC and
 AMO SALES AND SERVICE, INC.,

                  Plaintiffs,
            v.                                C.A. No. 20-842-CFC-JLH

 ALCON VISION, LLC,
 ALCON LABORATORIES, INC. and
 ALCON RESEARCH, LLC,

                  Defendants.

 ALCON, INC., ALCON RESEARCH,
 LLC, and ALCON VISION, LLC,

                   Counterclaim-Plaintiffs,

       v.

 AMO DEVELOPMENT, LLC,
 AMO MANUFACTURING USA, LLC,
 AMO SALES AND SERVICE, INC.,
 and JOHNSON & JOHNSON
 SURGICAL VISION, INC.,

                  Counterclaim-
                  Defendants.


                 COUNTERCLAIM-PLAINTIFFS’ MOTION FOR
                        CLAIM CONSTRUCTION

      Counterclaim-Plaintiffs Alcon Inc., Alcon Research, LLC, and Alcon Vision,

LLC (collectively, “Counterclaim-Plaintiffs”) request that the Court adopt the claim
construction positions of Counterclaim-Plaintiffs set forth in the Joint Claim

Construction Chart (D.I. 158).

                                       Respectfully,

                                       /s/ Andrew E. Russell
                                       John W. Shaw (No. 3362)
OF COUNSEL:                            Karen E. Keller (No. 4489)
Jeanne M. Heffernan                    Andrew E. Russell (No. 5382)
KIRKLAND & ELLIS LLP                   SHAW KELLER LLP
401 Congress Avenue                    I.M. Pei Building
Austin, TX 78701                       1105 North Market Street, 12th Floor
(512) 678-9100                         Wilmington, DE 19801
                                       (302) 298-0700
Gregg F. LoCascio                      jshaw@shawkeller.com
Noah S. Frank                          kkeller@shawkeller.com
KIRKLAND & ELLIS LLP                   arussell@shawkeller.com
1301 Pennsylvania Avenue, N.W.         Attorneys for Alcon Inc.,
Washington, DC 20004                   Alcon Vision, LLC,
(202) 389-5000                         Alcon Laboratories, Inc.
                                       and Alcon Research, LLC
Caroline Lourgos
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
(312) 862-2000

Kristen P.L. Reichenbach
KIRKLAND & ELLIS LLP
555 California Street
San Francisco, CA 94104
(415) 439-1400

Dated: August 13, 2021




                                      2
